UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1366


BRENDA DENISE RIVERS,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA,

                Defendant – Appellee,

          and

YOLANDA VERA, Human Resources Director of Bank of America,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:10-cv-01654-SB)


Submitted:   May 24, 2012                        Decided:   May 30, 2012


Before MOTZ and    DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brenda Denise Rivers, Appellant Pro Se.   Susan P. Dion, Robert
Ashley Muckenfuss, MCGUIREWOODS, LLP, Charlotte, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Brenda      Denise   Rivers         appeals   the       district    court’s

order accepting the recommendation of the magistrate judge and

granting     summary    judgment      to       defendant      on    her     employment

discrimination    and    defamation        claims.       We    have    reviewed     the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                      Rivers v. Bank of

Am., No. 9:10-cv-01654-SB (D.S.C. Mar. 6, 2012).                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials         before      the    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3